



Exhibit 10.24
METLIFE INTERNATIONAL UNIT OPTION INCENTIVE PLAN
(as amended and restated effective February 23, 2011
ARTICLE I.
PURPOSE
The purpose of the MetLife International Unit Option Incentive Plan, as it may
be amended from time to time (the "Plan"), is to foster and promote the
long-term financial success of each Affiliate and materially increase the value
of each Affiliate by (a) motivating superior performance, and (b) enabling each
Affiliate to attract and retain the services of an outstanding management team
upon whose judgment, interest, and special effort the successful conduct of its
operations is largely dependent.
ARTICLE II.
DEFINITIONS
2.1. Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
(a) "Act" means the Securities Exchange Act of 1934, as amended.
(b) "Administrator" means the Chief Executive Officer of the Company, or such
individual(s) as he shall designate in writing for such purpose from time to
time.
(c) "Affiliate" includes each corporation, partnership, joint venture, limited
liability company, or other entity (not including the Company):
(i) that is within the meaning of that term in Rule 12b-2 of the General Rules
and Regulations of the Act, with reference to the Company;
(ii) in which the Company owns, directly or indirectly, at least twenty percent
(20%) of the total combined Voting Power of such corporation or of the capital
interest or profits interest of such partnership or other entity; or
(ii) which is a partner in a partnership with the Company or any Affiliate as
defined in parts (i) or (ii) of this definition.
(d) "Alternative Award" means new rights that:
(i) are based on stock which is traded on an established securities market, or
that the Administrator reasonably believes will be so traded within 60 days
after the Change of Control;
(ii) provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
the Unit Option with regard to which it is granted, including, but not limited
to, an identical or better exercise, eligibility, or vesting schedule and
identical or better timing and methods of payment;
(iii) have substantially equivalent economic value to the Unit Options with
regard to which it is granted (determined at the time of the Change of Control);
and
(iv) have terms and conditions which provide that in the event that of the
Participant's involuntary Termination or is Constructively Terminated, any
conditions on a Participant's rights under, or any restrictions on transfer or
exercisability applicable to, the rights shall be waived or shall lapse, as the
case may be.
(e) "Approved Retirement" means Termination:
(i) on or after any of the dates indicated below, with credit for purposes of
reaching any such date to include credit for service: (x) with any Affiliate;
and (y) with American Life Insurance Company and any of its affiliates as of
October 31, 2010 (collectively, "Alico") (to the extent the Participant was an
employee of Alico as of October 31, 2010 and to the extent such service was
recognized by Alico for any of its retirement plan purposes as of October 31,
2010):
 


1

--------------------------------------------------------------------------------





 
 
 
Participant Age:
  
Minimum
Years of
Service:
55 to 57 1/2
  
15
58
  
14
59
  
12
60
  
10
61
  
8
62 but less than 65
  
5
65 or older
  
1; 

(ii) on or after any date as of which the Participant's Termination is required
under applicable law or employer policy (excluding agreements or contractual
obligations in either case applicable solely to an individual employee) in
either case due to the Participant attaining a particular age, so long as the
Participant has service (as defined in Section 2.1(e)(i)) of at least one year;
or
(iii) at times and under such circumstances as determined by the Administrator
in its sole discretion;
provided that, in each case, the Administrator may require, as a condition to a
Participant's retirement being an "Approved Retirement" for purpose of the Plan,
that the Participant enter into a general release of claims, non-solicitation
and/or non-competition agreement in form and substance satisfactory to the
Administrator.


(f) "Board" means the Board of Directors of the Company.
(g) "Cause" means (i) the willful failure by the Participant to perform
substantially his duties as an Employee (or, should the Participant's employment
transfer to the Company, as an employee of the Company)), other than due to
physical or mental illness, after reasonable notice to the Participant of such
failure, (ii) the Participant's engaging in serious misconduct that is injurious
to the Company or any Affiliate in any way, including, but not limited to, by
way of damage to their respective reputations or standings in their respective
industries, (iii) the Participant's having been convicted of, or having entered
a plea of nolo contendere to, a crime that constitutes a felony or (iv) the
breach by the Participant of any written covenant or agreement with the Company
or any Affiliate not to disclose or misuse any information pertaining to, or
misuse any property of, the Company or any Affiliate or not to compete or
interfere with the Company or any Affiliate.
(h) "Change of Control" shall be deemed to have occurred if:
(i) any person (within the meaning of Section 3(a)(9) of the Act), including any
group (within the meaning of Rule 13d-5(b) under the Act), but excluding the
MetLife Policyholder Trust (and any person(s) who would otherwise be described
herein solely by reason of having the power to control the voting of the shares
held by such Trust) and any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Affiliate thereof, acquires "beneficial
ownership" (within the meaning of Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined Voting Power of the Company's securities; or
(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the "Incumbent Directors") shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or
(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
"Corporate Event"), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event; or


(iv) any other event occurs which the Board declares to be a Change of Control.
(i) "Change of Control Price" means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change of Control (as
determined in good faith by the Administrator if any part of the offered price
is


2

--------------------------------------------------------------------------------





payable other than in cash) or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest
Closing Price of the Common Stock on any of the 30 trading days immediately
preceding the date on which a Change of Control occurs.
(j) "Closing Price" means, on any date, the closing price of Common Stock as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Common Stock are quoted at the relevant time) on such
date. In the event that there are no Common Stock transactions reported on such
tape (or such other system) on such date, Closing Price shall mean the closing
price on the immediately preceding date on which Common Stock transactions were
so reported.
(k) "Code" means the United States Internal Revenue Code.
(l) "Committee" means the Compensation Committee of the Board of Directors of
the Company, or the successor committee to such committee, or any other duly
authorized committee of such Board of Directors of the Company appointed by the
Board of Directors of the Company to administer the Plan, or the Board of
Directors of the Company, and the Committee's designee or delegate.
(m) "Common Stock" means the common stock of the Company, par value United
States Dollars $0.01 per share.
(n) "Company" means MetLife, Inc., a Delaware corporation, and any successor
thereto.
(o) "Constructively Terminated" means a voluntary Termination by an Employee
within ten (10) business days after any of the following actions by the Company,
Affiliate, or person acting on behalf of either:
(i) Requiring the Employee to be based as his/her regular or customary place
employment at any office or location more than fifty (50) miles from the
location at which the Employee performed his/her duties immediately prior to the
Change of Control, except for travel reasonably required in the performance of
the individual's responsibilities;
(ii) reducing the Employee's base salary below the rate in effect at the time of
a Change of Control; or
(iii) failing to pay the Employee's base salary, other wages, or
employment-related benefits as required by law.
(p) "Disability" has the meaning given in such long-term disability plan,
program, or arrangement maintained by the Company or an Affiliate in which the
Participant participates, or in such other long-term disability plan, program,
or arrangement in which the Participant participates designated for purposes of
this definition at any time, and from time to time, by the Administrator.
(q) "Employee" means any employee of any Affiliate, as determined by the
Administrator in its sole discretion. Notwithstanding the foregoing, the
Administrator may revise the definition of Employee so as to conform to the laws
of any jurisdiction in accordance with Section 4.3(c) below. For greater
clarity, no employee of the Company shall be an Employee.
(r) "Family Member" means, as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), of such Participant, (ii) trust for the
exclusive benefit of such persons and (iii) other entity owned solely by such
persons.
(s) "Participant" means any Employee designated by the Administrator or the
Committee to participate in the Plan.
(t) "Surrender" means a request in writing by the Participant (or another
individual in lieu of the Participant pursuant to Section 10.2 of the Plan) to
receive payment pursuant to Section 6.4 of the Plan, made consistent with such
procedures or rules regarding the form of such a request established from time
to time by the Administrator and received by the Plan Administrator or his
designee.
(u) "Surrender Date" means the next business day in New York City, New York
after the date of actual receipt by the Plan Administrator or his designee of a
notice of Surrender consistent with the terms of the Plan.
(v) "Grant Value" means a number determined for each Unit Option by the
Administrator at the time of the grant of such Unit Option under this Plan,
consistent with Section 6.2 of this Plan.
(w) "Termination" means the termination of employment, except that no transfer
of employment between an Affiliate and the Company, or between an Affiliate and
any other Affiliate will be considered a Termination.
(x) "Unit Option" means the conditional right to receive a cash payment equal to
the difference between the Closing Price of one share of Common Stock on the
Surrender Date and the Grant Value, if such difference is greater than zero.
(y) "Unit Option Agreement" means an agreement in writing between the
Participant and one or more Affiliates that shall specify the Grant Value of
each Unit Option, the duration of each Unit Option, the number of Unit Options
granted, the effect of any Termination on Restricted Units, and such other terms
and conditions as the Administrator shall determine which are not inconsistent
with the provisions of the Plan.


3

--------------------------------------------------------------------------------





(z) "Voting Power" means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company, and "Voting Securities" shall mean all securities
entitling the holders thereof to vote in an annual election of directors of a
company.
2.2. Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
ARTICLE III.
ELIGIBILITY AND PARTICIPATION
Participants in the Plan shall be those Employees selected by the Committee or
the Administrator to be granted Units Options pursuant to the Plan.
ARTICLE IV.
POWERS OF THE COMMITTEE AND THE ADMINISTRATOR
4.1. Power to Grant.
(a) The Committee and the Administrator shall determine the Employees to whom
Unit Options shall be granted. The number of Unit Options the Committee may
grant shall be unlimited. The number of Unit Options the Administrator may grant
to any individual Participant shall be limited to 50,000 in any 12-month period.
The Administrator may not grant any Unit Options to any individual who is
(x) subject to Section 16 of the Act; (y) an executive officer of the Company;
or (z) subject to Section 4230 of the New York Insurance Law, in each case
unless the Committee approves or ratifies such a grant.
(b) The Administrator shall determine the terms and conditions of any and all
such Unit Options, including the terms of any Unit Option Agreements. The
Administrator may establish different terms and conditions for different
Participants and for the same Participant for each Unit Option such Participant
may receive, whether or not granted at different times. Notwithstanding any
other terms of this Plan, no grant of Unit Options shall be effective unless one
or more Affiliates approves or ratifies the grant. The Committee's or
Administrator's grant of Unit Options to an employee of MetLife Group, Inc.
shall constitute approval of the grant by MetLife Group, Inc.
4.2. Repricing or Substitution of Unit Options. The Administrator shall not have
the right to reprice or otherwise change the Grant Value of any outstanding Unit
Options or to grant new Unit Options under the Plan in substitution for or upon
the cancellation of Unit Options previously granted.


4.3. Administration.
(a) Rules, Interpretations and Determinations. The Plan shall be administered by
the Administrator. The Administrator shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of any Affiliate, to construe Unit Option Agreements and
to make all other determinations it determines necessary or advisable for the
administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Administrator shall be final, binding, and conclusive for all
purposes and upon all persons.
(b) Agents and Expenses. The Administrator may appoint agents (who may be
officers or employees of the Company or any Affiliate) to assist in the
administration of the Plan and may grant authority to such persons to execute
agreements or other documents on the Administrator's behalf. The Administrator
may employ such legal counsel, consultants and agents as it may deem desirable
for the administration of the Plan and may rely upon any opinion received from
any such counsel or consultant and any computation received from any such
consultant or agent. All expenses incurred in the administration of the Plan,
including, without limitation, for the engagement of any counsel, consultant or
agent, shall be paid by the Company or an Affiliate.
(c) Adjustments to Conform With Law. Notwithstanding anything in the Plan to the
contrary, the Administrator may, in its sole discretion, amend or vary the terms
of the Plan in order to conform such terms with the requirements of local law or
to meet the goals and objectives of the Plan, and may, in its sole discretion,
establish administrative rules and procedures to facilitate the operation of the
Plan. The Administrator may, where it deems appropriate in its sole discretion,
establish one or more sub-plans of the Plan for these purposes.


4

--------------------------------------------------------------------------------





ARTICLE V.
ADJUSTMENTS TO UNIT OPTIONS
The Administrator will make appropriate adjustments in the terms and conditions
of Units Options in recognition of unusual or nonrecurring events affecting the
Company or its financial statements (such as a Common Stock dividend, Common
Stock split, recapitalization, payment of an extraordinary dividend, merger,
consolidation, combination, spin-off, distribution of assets to stockholders
other than ordinary cash dividends, exchange of shares, or other similar
corporate change), or in recognition of changes to applicable laws, regulations,
or accounting principles, to prevent unintended dilution or enlargement of the
potential benefits of Unit Options. The Administrator's determinations in this
regard will be conclusive.


ARTICLE VI.
UNIT OPTIONS
6.1. Grant of Unit Options. Unit Options may be granted to Participants at such
time or times as shall be determined by the Committee or the Administrator.
Except as otherwise provided herein, the Committee or the Administrator shall
have complete discretion in determining the number of Unit Options, if any, to
be granted to a Participant. Notwithstanding any other terms of this Plan, no
grant of Unit Options shall be effective unless one or more Affiliates approves
or ratifies the grant and the terms thereof. The Committee's or the
Administrator's grant of Unit Options to an employee of MetLife Group, Inc.
shall constitute approval of the grant by MetLife Group, Inc. Each Unit Option
shall be evidenced by a Unit Option Agreement. Any Affiliate that approves or
ratifies a grant of Unit Option shall execute the applicable Unit Option
Agreement through a representative.
6.2. Grant Value. Each Unit Option granted pursuant to the Plan shall have a
Grant Value no less than the Closing Price of one share of Common Stock on the
date the Unit Option is granted.
6.3. Surrender of Unit Options. One-third of each grant of Unit Options made
pursuant to the Plan shall become eligible for Surrender on each of the first
three anniversaries of the date such Unit Options were granted; provided,
further, that the Administrator may at the time of grant establish longer
periods of service for Unit Options to become eligible for Surrender and may
establish performance-based criteria for eligibility for Surrender. Subject to
the provisions of Article VII, once any Unit Option has become eligible for
Surrender it shall remain eligible for Surrender for its full term. The
Administrator shall determine the term of each Unit Option granted, but in no
event shall any such Unit Option remain eligible for Surrender for more than 10
years after the date on which it is granted.
6.4. Payment. Following Surrender of a Unit Option, a cash payment equal to the
Closing Price of one share of Common Stock on the Surrender Date less the Grant
Value of the Unit Option, if the result is greater than zero, shall be made to
the Participant (or another individual in lieu of the Participant pursuant to
Section 10.2 of the Plan). The Affiliate making payment may make such payment in
any currency chosen by it in its discretion.
6.3 Substitution. The Administrator may, at any time prior to payment for Unit
Options, in its sole discretion, may:
(a) find that the Company or an Affiliate has made an award to the Participant,
intended to substitute for Unit Options; that is in substantially the same form
as the Unit Options and on the same material terms, but with payment due in
Common Stock rather than cash (i.e., stock-payable share appreciation rights);
and
(c) in light of such findings, cancel the Unit Options without additional
compensation to the Participant.


ARTICLE VII.
CHANGES OF STATUS
The applicable Unit Option Agreement will specify the effect of changes of
status including Disability, Termination (including Termination for Cause or
Approved Retirement) on Units Options.
ARTICLE VIII.
CHANGE OF CONTROL
8.1. Accelerated Vesting and Payment. Subject to the provisions of Section 8.2,
in the event of a Change of Control each Unit Option shall be fully eligible for
Surrender regardless of the Surrender eligibility schedule otherwise applicable
to such Unit Option and, in the even of the Participant's involuntarily
Termination for any reason other than Cause within twelve (12) months of such
Change of Control, the Participant shall have until the earlier of (i) twelve
(12) months following such termination date, or (ii) the term of the Unit
Option, to exercise the Unit Option. In connection with such a Change of
Control, the Administrator may, in exercise of discretion, provide that each
Unit Option shall, upon the occurrence of such Change of


5

--------------------------------------------------------------------------------





Control, be canceled in exchange for a payment in an amount equal to the excess,
if any, of the Change of Control Price over the Grant Value for such Unit
Option.
8.2. Alternative Awards. Notwithstanding Section 8.1, no cancellation,
acceleration of eligibility for Surrender, vesting, cash settlement or other
payment shall occur with respect to any Unit Option if the Administrator
reasonably determines in good faith prior to the occurrence of a Change of
Control that such Unit Option shall be honored or assumed, or an Alternative
Award substituted therefor, by a Participant's employer (or the parent or an
affiliate of such employer) immediately following the Change of Control.
ARTICLE IX.
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
The Administrator may amend or terminate the Plan at any time in its sole
discretion. No amendment or termination of the Plan shall in any manner
adversely affect any Unit Option theretofore granted under the Plan without the
consent of the Participant.


SECTION X.
MISCELLANEOUS PROVISIONS
10.1. Nature and Transferability of Unit Options. No Unit Option shall be
considered a property interest of any Participant, and such Unit Option shall
have no value except as a means of determining, in part, the amount of payments,
if any, under the Plan. Without limiting the generality of the foregoing, no
Unit Option may be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution;
provided that the Administrator may, in the Unit Option Agreement or otherwise,
permit transfers of rights regarding Unit Options by gift or a domestic
relations order to Family Members.
10.2. No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of any Affiliate to terminate any
Participant's employment or service at any time, nor confer upon any Participant
any right to continue in the employ of any Affiliate. No Employee shall have a
right to be selected as a Participant, or, having been so selected, to receive
any future Unit Options.
10.3 Tax Withholding and Currency. Each Affiliate shall have the power to
withhold, or require a Participant to remit to the Affiliate, an amount
sufficient to satisfy any applicable withholding tax requirements imposed by any
competent authority on any Unit Option under the Plan, and the Affiliate may
defer any payment until such requirements are satisfied. Any Affiliate may make
any payment under this Plan in any currency chosen by the Affiliate in its
discretion.
10.4. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company or any Affiliate to establish other plans,
programs, agreements, or arrangements.
10.5. Requirements of Law. The granting of Unit Options and payments upon
Surrender thereof shall be subject to all applicable laws, rules, and
regulations, to such approvals by any governmental agencies as may be required,
and to any Company policy on insider trading.
10.6. Term of Plan. The Plan as amended and restated shall be effective upon its
execution by the Administrator. The Plan shall continue in effect until
terminated pursuant to Article IX.
10.7. Governing Law. The Plan and all Unit Option Agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware
of the United States of America, without regard to principles of conflict of
laws.
10.8. No Impact on Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, Unit Options shall not be
treated as compensation for purposes of calculating an Employee's right under
any such plan, policy or program.
10.9. No Constraint on Corporate Action. Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company's or any Affiliate's right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or
(ii) except as provided in Article IX, to limit the right or power of the
Company or any Affiliate to take any action which such entity deems to be
necessary or appropriate.
10.10. Unfunded Plan. This Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, this Plan shall not
establish any fiduciary relationship between the Company or any Affiliate or the
Administrator and the Participant. To the extent that any Participant holds any
rights by virtue of being granted a Unit Option


6

--------------------------------------------------------------------------------





under this Plan, such right shall be no greater than the right of an unsecured
general creditor of any Affiliate that approves or ratifies the grant of Unit
Options to such Participant.
10.11. Obligor. The obligation to make payments due under each Unit Option
Agreement, if any, shall be the sole obligation of the Affiliate that enters
into such Unit Option Agreement. In no event shall the Company be obligated to
make payments due under this Plan pursuant to any Unit Option Agreement. Payment
due from any Affiliate in relation to any Performance Units may be made on
behalf of that Affiliate by any other Affiliate.
IN WITNESS WHEREOF, the Plan Administrator has adopted this Plan, as amended and
restated effective February 23, 2010.
 
PLAN ADMINISTRATOR
 
 
 
/s/ Dennis J. Shiel
 
 
Dennis J. Shiel
 
 
 
 
 
Date:
 
7/21/2011
 
 





7